ORDER

PER CURIAM.
Appellant, Cecile Speigelman, appeals from the judgment of the Circuit Court of the County of St. Louis dismissing her petition against respondent, University City School District, for breach of contract. We affirm.1
We have reviewed the briefs of the parties and the legal file and find no error. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision has been provided solely for the use of the parties.

. Respondent school district’s motion to supplement the record and to dismiss the appeal is herein denied.